Case 3:17-cv-01104-VLB Document 82-35 Filed 05/15/19 Page 1 of 2




                  Exhibit 36
             Case 3:17-cv-01104-VLB Document 82-35 Filed 05/15/19 Page 2 of 2

                                                 Wednesday, August 5, 2015 at 12:00:30 PM Eastern Daylight Time




•   Subject: Brilliant presentation yesterday!
    Date:
    From:
    To:
             Wednesday, October 10, 2012 at 7:53:22 AM Eastern Daylight Time
             Rolena Adorno
             Susan Byrne

    Good morning, Sue!

    This is to say what I failed to say yesterday: You did a brilliant job at the Majors Recruitment meeting.
    Your presentation was lively, highly informative, very attractively presented, and to the point. Not to
    mention the very fine brochure. Very well done, indeed!

    Many thanks from me, personally, and for the department, which stands taller, with your help,

    Rolena




•



•                                                                                                               Page 1 ofl



                                                                                                   Byrne002557
